Citation Nr: 0820391	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  06-32 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
degenerative joint disease, left knee.

2.  Entitlement to a compensable rating for residuals of 
fracture, left foot.


REPRESENTATION

Appellant represented by:	South Carolina Office of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran (appellant)


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel
REMAND

The veteran had active military service from June 1975 to 
June 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied the veteran's request 
for a rating in excess of 10 percent for his service-
connected left knee disability, and which denied the 
veteran's for a rating in excess of 0 percent for his 
service-connected left foot disability.  

In a rating decision dated in March 1985 service connection 
for degenerative joint disease, left knee, was granted with 
an evaluation of 0 percent effective April 21, 1980.  In 
October 1990 the veteran was granted service connection for 
residuals of sesamoid fracture of the left foot, with an 
evaluation of 0 percent effective March 23, 1990.  In that 
same decision the RO increased the rating for degenerative 
joint disease of the left knee from 0 to 10 percent effective 
March 23, 1990.  In December 2005 the veteran requested that 
the ratings for his service-connected left knee and left foot 
disabilities be increased.

The record contains evidence of left foot and knee 
symptomatology; however, it is unclear which, if any, of the 
veteran's current left foot problems are residuals of the in-
service fracture of his right foot, or are secondary to his 
nonservice-connected spinal cord injury.  There is also no 
medical evidence regarding left knee instability, which the 
veteran professes to have.  

In September 2007 the Board remanded the matter for a 
compensation and pension examination.  Remand instructions 
included additional specific instructions that were 
emphasized in bold print.  

Review of the record reveals that while an examination was 
duly conducted in October 2007, the report of the October 
2007 examination does not contain the information requested 
by the Board in the September 2007 remand.  

The Court has held that remand by the Board confers upon the 
veteran, as a matter of law, the right to compliance with the 
Board's remand order.  Stegall v. West, 11 Vet. App. 268, 
270-71 (1998).  The case must therefore be returned for 
compliance with the Board's May 2006 remand.  Id.  Since the 
matter is being remanded, the claims file should be updated 
to include all VA treatment records compiled since May 3, 
2007.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Notice 
to the veteran which informs him of all potentially 
applicable rating criteria for his service-connected left 
knee and foot disabilities should also be sent.  See Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  Send a letter to the veteran that 
informs him of all potentially applicable 
diagnostic criteria with regard to his 
claim for an increased rating for his 
service-connected right wrist disability; 
including, but not limited to, 38 C.F.R. §§ 
4.71, 4.71a, Diagnostic Codes 5256-5263 and 
Diagnostic Codes 5276-5284.  See Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

2.  Request medical records pertaining to 
the veteran from the Columbia VAMC that are 
dated from May 3, 2007, to the present.  
Also attempt to obtain any other evidence 
that is identified as relevant by the 
veteran during the course of the remand, 
provided that any necessary authorization 
forms are completed.  

3.  Schedule another examination on the 
issues of an increased rating for a left 
foot and a left knee disability.  The 
examiner is specifically requested to 
inform as to the following:

*	With regard to the left foot, 
identify whether the left hallux 
valgus and pes planus which was noted 
on a VA outpatient treatment record 
of September 21, 2006, is caused or 
aggravated by the service-connected 
left foot disorder or left knee 
disorder.  If hallux valgus and pes 
planus are not found on current 
examination, the examiner must 
address the findings of the September 
21, 2006, medical record.  The 
examiner should also identify all 
other abnormal findings with respect 
to the left foot and indicate whether 
they are a symptom of the service-
connected left foot disability.  If a 
particular finding/symptom cannot be 
attributed solely to the service-
connected foot disability, as opposed 
to the non-service connected back or 
other disability, the examiner should 
so state in the report.

*	With regard to the left knee, inform 
as to whether the veteran has 
recurrent subluxation or lateral 
instability; and, if so, opine as to 
severity.

The claims file must be made available to, 
and reviewed by, the examiner, and the 
examination report must reflect that the 
claims file was reviewed.  All indicated 
tests must be performed, and all findings 
reported in detail.  

Range of motion studies are essential.  The 
examiner should ascertain whether there is 
weakened movement, excess fatigability or 
incoordination and, if so, indicate the 
degree of additional range of motion loss 
due to the weakened movement, excess 
fatigability or incoordination.  The 
examiner must also identify whether there 
are objective signs of pain, and whether 
any such pain could significantly limit 
functional ability during flare-ups or when 
the affected part is used repeatedly over a 
period of time.  This determination should 
be portrayed in terms of the degree of 
additional range of motion loss due to pain 
on use or during flare-ups.  

All conclusions should be supported by a  
complete rationale.  

4.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issues on appeal.  
If the benefits sought remain denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate review.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

